
	

113 HR 541 IH: Prematurity Research Expansion and Education for Mothers who deliver Infants Early Reauthorization Act
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 541
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Ms. Eshoo (for
			 herself, Mr. Lance,
			 Mr. Burgess,
			 Mr. Gingrey of Georgia,
			 Mrs. Christensen, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To reduce preterm labor and delivery and the risk of
		  pregnancy-related deaths and complications due to pregnancy, and to reduce
		  infant mortality caused by prematurity.
	
	
		1.Short titleThis Act may be cited as the
			 Prematurity Research Expansion and
			 Education for Mothers who deliver Infants Early Reauthorization
			 Act or the PREEMIE Reauthorization Act.
		2.Research and activities at the centers for
			 disease control and prevention
			(a)Epidemiological studiesSection 3 of the Prematurity Research
			 Expansion and Education for Mothers who deliver Infants Early Act (42 U.S.C.
			 247b–4f) is amended by striking subsection (b) and inserting the
			 following:
				
					(b)Studies and Activities on Preterm
				Birth
						(1)In generalThe Secretary of Health and Human Services,
				acting through the Director of the Centers for Disease Control and Prevention,
				may, subject to the availability of appropriations—
							(A)conduct epidemiological studies on the
				clinical, biological, social, environmental, genetic, and behavioral factors
				relating to prematurity, as appropriate;
							(B)conduct activities to improve national data
				to facilitate tracking the burden of preterm birth; and
							(C)continue efforts to prevent preterm birth,
				including late preterm birth, through the identification of opportunities for
				prevention and the assessment of the impact of such efforts.
							(2)ReportNot later than 2 years after the date of
				enactment of the PREEMIE Reauthorization Act, and every 2 years thereafter, the
				Secretary of Health and Human Services, acting through the Director of the
				Centers for Disease Control and Prevention, shall submit to the appropriate
				committees of Congress reports concerning the progress and any results of
				studies conducted under paragraph
				(1).
						.
			(b)ReauthorizationSection 3(e) of the Prematurity Research
			 Expansion and Education for Mothers who deliver Infants Early Act (42 U.S.C.
			 247b–4f(e)) is amended by striking 2007 through 2011 and
			 inserting 2014 through 2018.
			3.Activities at the health resources and
			 services administration
			(a)Telemedicine and high-Risk
			 pregnanciesSection
			 330I(i)(1)(B) of the Public Health Service Act (42 U.S.C. 254c–14(i)(1)(B)) is
			 amended by striking or case management services and inserting
			 case management services, or prenatal care for high-risk
			 pregnancies.
			(b)Public and health care provider
			 educationSection 399Q of the
			 Public Health Service Act (42 U.S.C. 280g–5) is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by striking subparagraphs
			 (A) through (F) and inserting the following:
						
							(A)the core risk factors for preterm labor and
				delivery;
							(B)medically indicated deliveries before full
				term;
							(C)the importance of preconception and
				prenatal care, including—
								(i)smoking cessation;
								(ii)weight maintenance and good nutrition,
				including folic acid;
								(iii)the screening for and the treatment of
				infections; and
								(iv)stress management;
								(D)treatments and outcomes for premature
				infants, including late preterm infants;
							(E)the informational needs of families during
				the stay of an infant in a neonatal intensive care unit; and
							(F)utilization of evidence-based strategies to
				prevent birth injuries;
							;
				and
					(B)by striking paragraph (2) and inserting the
			 following:
						
							(2)programs to increase the availability,
				awareness, and use of pregnancy and post-term information services that provide
				evidence-based, clinical information through counselors, community outreach
				efforts, electronic or telephonic communication, or other appropriate means
				regarding causes associated with prematurity, birth defects, or health risks to
				a post-term infant;
							;
				and
					(2)in subsection (c), by striking 2007
			 through 2011 and inserting 2014 through 2018.
				4.Other activities
			(a)Interagency Coordinating Council on
			 Prematurity and Low BirthweightThe Prematurity Research Expansion and
			 Education for Mothers who deliver Infants Early Act is amended by striking
			 section 5 (42 U.S.C. 247b–4g).
			(b)Advisory Committee on Infant
			 Mortality
				(1)EstablishmentThe Secretary of Health and Human Services
			 (referred to in this section as the Secretary) may establish an
			 advisory committee known as the Advisory Committee on Infant
			 Mortality (referred to in this section as the Advisory
			 Committee).
				(2)DutiesThe Advisory Committee shall provide advice
			 and recommendations to the Secretary concerning the following
			 activities:
					(A)Programs of the Department of Health and
			 Human Services that are directed at reducing infant mortality and improving the
			 health status of pregnant women and infants.
					(B)Strategies to coordinate the various
			 Federal programs and activities with State, local, and private programs and
			 efforts that address factors that affect infant mortality.
					(C)Implementation of the Healthy Start program
			 under section 330H of the Public Health Service Act (42 U.S.C. 254c–8) and
			 Healthy People 2020 infant mortality objectives.
					(D)Strategies to reduce preterm birth rates
			 through research, programs, and education.
					(3)Plan for HHS preterm birth
			 activitiesNot later than 1
			 year after the date of enactment of this section, the Advisory Committee (or an
			 advisory committee in existence as of the date of the enactment of this Act and
			 designated by the Secretary) shall develop a plan for conducting and supporting
			 research, education, and programs on preterm birth through the Department of
			 Health and Human Services and shall periodically review and revise the plan, as
			 appropriate. The plan shall—
					(A)examine research and educational activities
			 that receive Federal funding in order to enable the plan to provide informed
			 recommendations to reduce preterm birth and address racial and ethnic
			 disparities in preterm birth rates;
					(B)identify research gaps and opportunities to
			 implement evidence-based strategies to reduce preterm birth rates among the
			 programs and activities of the Department of Health and Human Services
			 regarding preterm birth, including opportunities to minimize duplication;
			 and
					(C)reflect input from a broad range of
			 scientists, patients, and advocacy groups, as appropriate.
					(4)MembershipThe Secretary shall ensure that the
			 membership of the Advisory Committee includes the following:
					(A)Representatives provided for in the
			 original charter of the Advisory Committee.
					(B)A representative of the National Center for
			 Health Statistics.
					(c)Patient Safety Studies and report
				(1)In generalThe Secretary shall designate an
			 appropriate agency within the Department of Health and Human Services to
			 coordinate existing studies on hospital readmissions of preterm infants.
				(2)Report to Secretary and
			 CongressNot later than 1
			 year after the date of the enactment of this Act, the agency designated under
			 paragraph (1) shall submit to the Secretary and to Congress a report containing
			 the findings and recommendations resulting from the studies coordinated under
			 such paragraph, including recommendations for hospital discharge and followup
			 procedures designed to reduce rates of preventable hospital readmissions for
			 preterm infants.
				
